                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 WENDELL LEONARD CRUSE,

                        Plaintiff,

         v.                                        Civil Action 2:18-cv-1542
                                                   Judge Algenon L. Marbley
                                                   Magistrate Judge Chelsey M. Vascura
 SGT. “JOHN” MONTROSE, et al.,

                        Defendant.



                               REPORT AND RECOMMENDATION

       This matter is before the United States Magistrate Judge for a Report and

Recommendation on the Court’s December 4, 2018 Order and Notice of Deficiency. (ECF No.

4.) For the reasons that follow, it is RECOMMENDED that Plaintiff’s action be DISMISSED

WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute.

       Plaintiff filed this action on November 29, 2018. (ECF No. 1.) Because Plaintiff had not

paid the filing fee, he was ordered to either pay the $400 filing fee or submit an application to

proceed in forma pauperis no later than November 21, 2018. (December 4, 2018 Order, ECF

No. 4.) Plaintiff was also cautioned that failure to comply with the Court’s Order would result in

dismissal of his case. (Id.) To date, Plaintiff has failed to comply with the Court’s December 4,

2018 Order. He has neither paid the filing fee nor submitted proper documentation showing that

he is unable to pay the fee.
        Under the circumstances presented in the instant case, the Undersigned recommends

dismissal of Plaintiff’s action pursuant to Rule 41(b). The Court’s inherent authority to dismiss a

plaintiff’s action with prejudice because of his failure to prosecute is expressly recognized in

Rule 41(b), which provides in pertinent part: “If the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim against it.

Unless the dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates as

an adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626,

629–31 (1962). “This measure is available to the district court as a tool to effect ‘management of

its docket and avoidance of unnecessary burdens on the tax-supported courts [and] opposing

parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999) (internal citations omitted).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Here, Plaintiff failed to comply with the Court’s Order instructing him to either pay the

$400 filing fee or submit an application to proceed in forma pauperis. (See ECF No. 4.)

Moreover, the Court explicitly cautioned Plaintiff in the Order that failure to comply would

result in dismissal of this action for failure to prosecute pursuant to Rule 41(b). See Stough v.

Mayville Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998) (noting that “[p]rior notice, or the lack
thereof, is . . . a key consideration” in whether dismissal under rule 41(b) is appropriate).

Plaintiff’s failure to timely comply with the clear order of the Court, which established

reasonable deadlines for compliance, constitutes bad faith or contumacious conduct. See

Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a

plaintiff’s failure to comply with a court’s order “constitute[d] bad faith or contumacious

conduct and justifie[d] dismissal”). Because Plaintiff has missed this deadline and disregarded

the Court’s order, the Undersigned concludes that no alternative sanction would protect the

integrity of the pretrial process. Nevertheless, the Undersigned concludes that dismissal with

prejudice and requiring Plaintiff to pay the filing fee is too harsh a result.

        It is therefore RECOMMENDED that the Court DISMISS THIS ACTION

WITHOUT PREJUDICE under Rule 41(b). It is further RECOMMENDED that the Court

not assess the filing fee in this matter. Finally, it is RECOMMENDED that the Court order

Plaintiff to list 2:18-cv-1542 as a related case if he re-files this action.

                                PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report
                                                    3
and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                4
